  Case 20-42321         Doc 22    Filed 03/08/21 Entered 03/08/21 10:05:01         Desc Main
                                    Document     Page 1 of 3


C. Daniel Herrin
State Bar No. 24065409
HERRIN LAW, PLLC
4925 Greenville Ave. Suite 455
Dallas, TX 75206
Phone: (469) 607-8551
Fax: (214) 722-0271
ATTORNEY FOR DEBTOR

                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IN RE:                                        §
                                              §
DERRALL WAYNE BROWN                           §      CASE NO: 20-42321-BTR-13
                                              §
                                              §      CHAPTER: 13
        DEBTOR                                §

          MOTION TO VACATE DISMISSAL ORDER AND REINSTATE CASE

TO THE HONORABLE JUDGE OF THIS COURT:

        COME NOW Debtor, DERRALL WAYNE BROWN requesting an order reinstating

their case to the court’s active docket.

JURISDICTION

1. This Court has jurisdiction to decide this Motion pursuant to Rule 59 of the Federal Rules of

Civil Procedure, which is applicable to the instant proceedings pursuant to Rule 9023 of the

Federal Rules of Bankruptcy Procedure.

2. In accordance with Bankruptcy Rule 9023 and Rule 59(e) of the Federal Rules of Civil

Procedure, this Motion has been filed within 14 days of the entry of the Order Dismissing the

Debtor's case.

3. Debtor filed a petition under Chapter 13 of Title 11 on November 19, 2020.

4. Debtor case was dismissed on March 3, 2021 for failure to provide the following documents:

proof of social security benefits and mother contribution affidavit.
     Case 20-42321     Doc 22     Filed 03/08/21 Entered 03/08/21 10:05:01            Desc Main
                                    Document     Page 2 of 3



5.     Back on February 10, 2021 we contacted the Trustee office and informed that the Debtor’s

social security benefits claim was denied (provided documentation) and that his mother is no

longer contributing to his expenses. Because of this we requested that the Motion to Dismiss be

Withdrawn since the documents were no longer necessary. After this communication however,

the winter storm affected our area and inadvertently we lost track of the status of our request.

6.       On March 5, 2021 we contacted the Chapter 13 Trustee Office Counsel and he informed

that the motion to reinstate the case will be unopposed.

7. This motion is not made for the purposes of delay and no creditor will suffer any prejudice if

Debtor motion is granted.

         WHEREFORE, PREMISES CONSIDERED Debtor Derrall Wayne Brown respectfully

request the Court to Reinstate Debtors' bankruptcy to the Court's active docket and for such other

relief the Court may grant.

                                                      Respectfully Submitted,

                                                      HERRIN LAW, PLLC
                                                      /s/ C. Daniel Herrin
                                                      C. Daniel Herrin
                                                      State Bar No. 24065409
                                                      4925 Greenville Ave. Suite 455
                                                      Dallas, TX 75206
                                                      Phone: (469) 607-8551
                                                      Fax: (214) 722-0271
  Case 20-42321       Doc 22     Filed 03/08/21 Entered 03/08/21 10:05:01            Desc Main
                                   Document     Page 3 of 3



                             CERTIFICATE OF CONFERENCE

       The undersigned Debtors' Counsel hereby certifies that on March 5, 2021, he conferred

with the Office of the Standing Chapter 13 Trustee to determine whether or not the requested

reinstatement will be opposed. The undersigned hereby certifies the Motion to Reinstate is

unopposed by the Standing Chapter 13 Trustee.


                                                     /s/ C. Daniel Herrin
                                                     C. Daniel Herrin
                                                     State Bar No. 24065409


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on March 8, 2021, a true and correct copy of the

foregoing was served on all parties in interest below and on all parties who have filed a request

for notice or notice of appearance.

Dallas County                                        U.S. Bank Trust, N.A.
Linebarger Goggan Blair & Sampson, LLP               c/o Caliber Home Loans, Inc.
c/o Lisa Large Cockrell                              13801 Wireless Way
2777 N. Stemmons Freeway                             Oklahoma City, OK 73134
Suite 1000
Dallas, TX 75207                                     Capital One Auto Finance
                                                     a division of Capital One, N.A.
                                                     AIS Portfolio Services, LP
                                                     4515 N. Santa Fe Ave., Dept APS
                                                     Oklahoma City, OK 73118


                                                     /s/ C. Daniel Herrin
                                                     C. Daniel Herrin
                                                     State Bar No. 24065409
